 1
 2
 3
 4
 5
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10 NAVIGATORS SPECIALTY INSURANCE                            Case No. 1:18-cv-01638-DAD-JLT
     COMPANY, a New York corporation,
11                                                           ORDER CLOSING THE CASE
                     Plaintiff,
12
     vs.
13
     ADMIRAL INSURANCE COMPANY, a
14 Delaware corporation, and DOES 1-10,
     inclusive,
15
                     Defendants.
16
17            The parties have stipulated to dismiss the action with each side to bear their own fees and
18 costs. (Doc. 26) The stipulation relies upon Fed.R.Civ.P. 41, which permits the plaintiff to dismiss
19 an action without a court order “by filing . . . a stipulation of dismissal signed by all parties who
20 have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Because all parties who have appeared in the action
21 signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111
22 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
23
     IT IS SO ORDERED.
24
           Dated:   September 4, 2019                           /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
